                         UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE
                                           CIVIL ACTION NO: 2:19-cv-00138-LEW
U.S. Bank Trust, N.A., as Trustee for LSF9
Master Participation Trust

               Plaintiff

                        vs.                       RE:
                                                  7 Cragmoor Lane, Harpswell, ME 04079

Sarah Wilkinson                                   Mortgage:
                                                  December 13, 2010
                                                  Book 28362, Page 144

                Defendant



             AMENDED CONSENT JUDGMENT OF FORECLOSURE AND SALE

       Now comes the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation
Trust, and the Defendant, Sarah Wilkinson and hereby submits this Consent Judgment of
Foreclosure and Sale.

       Count II – Breach of Note, Count III – Breach of Contract, Money Had and Received,
Count IV – Quantum Meruit, and Count V – Unjust Enrichment, are hereby DISMISSED without
prejudice at the request of the Plaintiff. JUDGMENT on Count I – Foreclosure, is hereby
ENTERED as follows:

   1. If the Defendant or his/her heirs or assigns pays U.S. Bank Trust, N.A., as Trustee for LSF9
           Master Participation Trust (“U.S. Bank”) the amount adjudged due and owing
           ($583,770.21) within 90 days of the date of the Judgment, as that time period is
           calculated in accordance with 14 M.R.S.A. § 6322, U.S. Bank shall forthwith discharge the
           Mortgage and file a dismissal of this action on the ECF Docket. The following is a
           breakdown of the amount due and owing:
              Description                       Amount
                 Principal Balance                   $400,233.76
                  Escrow Balance:                     $40,836.70
                   Per Diem Add:                          $49.34
                          Interest:                  $141,012.81
                     Late Charge:                      $1,637.60
                    Grand Total:                    $583,770.21


2.   If the Defendant or his/her heirs or assigns does not pay U.S. Bank the amount adjudged
     due and owing ($583,770.21) within 90 days of the Judgment, as that time period is
     calculated in accordance with 14 M.R.S.A. § 6322, his/her remaining rights to possession of
     the Harpswell Property shall terminate, U.S. Bank shall conduct a public sale of the
     Harpswell Property in accordance with 14 M.R.S.A. § 6323, disbursing the proceeds first to
     itself in the amount of $583,770.21 after deducting the expenses of the sale, with any
     surplus to the Defendant, or their heirs or assigns, in accordance with 14 M.R.S.A. § 6324.
     U.S. Bank may not seek a deficiency judgment against the Defendant pursuant to the
     Plaintiff ’s waiver of deficiency.

3.   Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the appeal
     period has expired, certifying that the applicable period has expired without action or that
     the final judgment has been entered following appeal.

4.   The amount due and owing is $583,770.21.

5.   U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust has first priority, in the
     amount of $583,770.21, pursuant to the subject Note and Mortgage and there are no parties
     in interest other than the Defendant, who have second priority.

6.   The prejudgment interest rate is 4.50000%, see 14 M.R.S.A. § 1602-B, and the post-judgment
     interest rate is 8.59%, see 14 M.R.S.A. § 1602-C.

7.   The following information is included in this Judgment pursuant to 14 M.R.S.A. § 2401(3):
                           PARTIES                            COUNSEL
PLAINTIFF                  U.S. Bank Trust, N.A., as Trustee John A. Doonan, Esq.
                           for LSF9 Master Participation     Reneau J. Longoria, Esq.
                           Trust                             Doonan, Graves & Longoria, LLC
                                                             100 Cummings Center
                                                             Suite 225D
                                                             Beverly, MA 01915
DEFENDANT
                           Sarah Wilkinson                    Pro Se
                           42 Random Road
                           Rye, NH 03870



      a)     The docket number of this case is No. 2:19-cv-00138-LEW.

      b)     The Defendant, the only party to these proceedings besides U.S. Bank, received
             notice of the proceedings in accordance with the applicable provisions of the
             Federal Rules of Civil Procedure.

      c)     A description of the real estate involved, 7 Cragmoor Lane, Harpswell, ME 04079, is
             set forth in Exhibit A to the Judgment herein.

      d)     The street address of the real estate involved is 7 Cragmoor Lane, Harpswell, ME
             04079. The Mortgage was executed by the Defendant on December 13, 2010. The
             book and page number of the Mortgage in the Cumberland County Registry of
             Deeds is Book 28362, Page 144.

      e)     This judgment shall not create any personal liability on the part of the Defendant
             but shall act solely as an in rem judgment against the property, 7 Cragmoor Lane,
             Harpswell, ME 04079.



Dated: August 30, 2019                           /s/ Reneau J. Longoria, Esq.         _
                                                 John A. Doonan, Esq., Bar No. 3250
                                                 Reneau J. Longoria, Esq., Bar No. 5746
                                                 Doonan, Graves & Longoria, LLC
                                                 100 Cummings Center
                                                 Suite 225D
                                                 Beverly, MA 01915
Dated July 20, 2019

                                      /s/ Sarah Wilkinson
                                      Sarah Wilkinson
                                      42 Random Road
                                      Rye, NH 03870




SO ORDERED.


                                         /s/Lance E. Walker
                                         U.S. DISTRICT JUDGE

DATED THIS 28th DAY OF OCTOBER 2019
